DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “A” has been used to designate both a detail callout in fig 1 and a different detail callout in fig 2.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
“a rotating shaft” introduced in the 2nd to last line of claim 1, and
“the width of the spiral orbit is the same as the thickness of the roller shutter” in claim 3 (Note that “the same” means exactly the same, not near to.   The drawings do not show any dimension of the shutter that is “the same” as any dimension of the orbit as required by the claim.)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  If it is shown, a reference character must be provided in the drawings referring to the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
	
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract is objected to for containing the implied phrase “The present disclosure discloses”. Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
Although clear via the disclosure, the limitation “meshes the roller shutter” in claim 1 is grammatically incorrect.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the top of the canister" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the surface of the bolt" in the seventh line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the rear side of an inner cavity " in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-8 are at least rejected for depending from rejected Claim 1. Dependent claims incorporate all limitations of the claims from which they depend, and therefore inherit their clarity issues.
Claim 3 recites the limitation "the width of the spiral orbit" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3, “the width of the spiral orbit is the same as the thickness of the roller shutter” is unclear because the examiner is unsure what dimensions the applicant is considering said claimed width and thickness and equally unsure how they could possibly be the same and still function as currently claimed.   Does the applicant mean substantially the same?  And why aren’t these dimensions shown in the drawings to clarify what is being claimed?  Please clarify.


Claim 3 recites the limitation "the thickness of the roller shutter" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the center of the spiral orbit" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the left sides of the guide rails" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the left side of the roller shutter" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the front side of the containing disc" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the left side of the canister" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

	The above provides non-limiting examples. The applicant must find and fix all similar clarity issues.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Pub. US 2015/0300084 – Schönerwald in view of PG Pub. US 2015/0322711 A1 – Rowley et al., hereinafter Rowley.

Regarding claim 1. 
Schönerwald discloses a power-assisted pulling device (1, fig 1) for a roller shutter cover, comprising 
a containing disc (one of 3 and 4, fig 1); 
a spiral orbit (Examiner notes that the coiling of the roll-type closure defines a spiral orbit as it is rolled up into its stowed configuration - also note that an ‘orbit’ is merely a path about which something rotates such that it can be interpreted with the broadest reasonable interpretation as the path that the spiral closure takes [which is inevitable] to move into the stowed configuration. This is best seen in fig 3 - the examiner recognizes this is very different from the applicant’s disclosure but since the claim limitation is so broadly recited, the prior art meets the limitation when interpreted with the broadest reasonable interpretation as claimed) is fixedly arranged on a side surface of the containing disc (the space taken up by the spiral orbit does not move in relation to the containing disc); 
the side surface of the containing disc is provided with a bolt (13, fig 4) in a penetrating manner, 

    PNG
    media_image1.png
    373
    716
    media_image1.png
    Greyscale

and the bolt is in threaded connection with the containing disc (The bolt is threaded through the containing disc in the same way that a needle is threaded. See fig 2);
the surface of the bolt is sleeved with a containing spring (18, fig 4); 
a hanging hole (12, fig 4) matching the containing spring is formed in a side end of the top of the roller shutter (1, fig 4); 
a top end of the containing spring runs through the hanging hole (See fig 4); 
a servo motor (52, fig 1) is fixed on one side (Examiner notes that the limitation “on one side” is extremely broad and can include an outer side, an inner side, a left side, a right side, etc. - see definition of ‘on’ inserted below) of the inner cavity of the roller shutter; 
a rotating shaft of the servo motor is fixedly connected with (when interpreted with the broadest reasonable interpretation, a first element can be "fixedly connected with" a second element by way of one or more elements in between) a driving gear (27, fig 1); and 
the driving gear meshes the roller shutter (The driving gear meshes the shutter by way of chain 29, sprocket 31, shaft 33, and wheel 35 - see definition 3 of the verb or v.tr. ‘meshes’ inserted below “causes to work closely together; coordinate”).  
Schönerwald does not disclose a canister (1), wherein the top of the canister (1) is movably connected with a roller shutter (3); the rear side of an inner cavity of the canister (1) is fixedly connected with a containing disc.
However, Rowley teaches a canister (3, fig 1), wherein the top of the canister is movably connected with a roller shutter (5, fig 1); the rear side of an inner cavity of the canister is fixedly connected with a containing disc (See fig1).
Furthermore, Rowley teaches the interpretation of threaded applied above (See Paragraphs [0078] and [0079]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling shutter of Schönerwald with the canister of Rowley. One of ordinary skill in the art would have been motivated to make this modification in order to provide an aesthetic appearance while protecting the mechanism from dust, dirt, and debris.
	
    PNG
    media_image2.png
    740
    909
    media_image2.png
    Greyscale

on
  (ŏn, ôn)
prep.
1.
a. Used to indicate position above and supported by or in contact with: The vase is on the table. We rested on our hands and knees.
b. Used to indicate contact with or extent over (a surface) regardless of position: a picture on the wall; a rash on my back.
c. Used to indicate location at or along: the pasture on the south side of the river; a house on the highway.
d. Used to indicate proximity: a town on the border.
e. Used to indicate attachment to or suspension from: beads on a string.
f. Used to indicate figurative or abstract position: on the young side, but experienced; on her third beer; stopped on chapter two.
2.
a. Used to indicate actual motion toward, against, or onto: jumped on the table; the march on Washington.
b. Used to indicate figurative or abstract motion toward, against, or onto: going on six o'clock; came on the answer by accident.
3.
a. Used to indicate occurrence at a given time: on July third; every hour on the hour.
b. Used to indicate the particular occasion or circumstance: On entering the room, she saw him.
4.
a. Used to indicate the object affected by actual, perceptible action: The spotlight fell on the actress. He knocked on the door.
b. Used to indicate the object affected by a figurative action: Have pity on them.
c. Used to indicate the object of an action directed, tending, or moving against it: an attack on the fortress.
d. Used to indicate the object of perception or thought: gazed on the vista; meditated on his actions.
5. Used to indicate the agent or agency of a specified action: cut his foot on the broken glass; talked on the telephone.
6.
a. Used to indicate a medicine or other corrective taken or undertaken routinely: went on a strict diet.
b. Used to indicate a substance that is the cause of an addiction, a habit, or an altered state of consciousness: high on dope.
7.
a. Used to indicate a source or basis: "We will reach our judgments not on intentions or on promises but on deeds and on results" (Margaret Thatcher).
b. Used to indicate a source of power or energy: The car runs on methane.
8.
a. Used to indicate the state or process of: on leave; on fire; on the way.
b. Used to indicate the purpose of: travel on business.
c. Used to indicate a means of conveyance: ride on a train.
d. Used to indicate availability by means of: beer on tap; a physician on call.
9. Used to indicate belonging to: a nurse on the hospital staff.
10. Used to indicate addition or repetition: heaped error on error.
11.
a. Concerning; about: a book on astronomy.
b. Concerning and to the disadvantage of: We have some evidence on him.
12. Informal In one's possession; with: I haven't a cent on me.
13. At the expense of; compliments of: drinks on the house.
adv.
1. In or into a position or condition of being supported by or in contact with something: Put the coffee on.
2. In or into a position of being attached to or covering something: Put your clothes on.
3. In the direction of something: He looked on while the ship docked.
4.
a. Toward or at a point lying ahead in space or time; forward: The play moved on to the next city.
b. At or to a more distant point in time or space: I'll do it later on.
c. Toward or to a different state or condition: Let's move on to another subject.
5. In a continuous course: He worked on quietly.
6.
a. In or into performance or operation: Turn on the radio.
b. In progress or action; in a state of activity: The show must go on.
7. In or at the present position or condition: stay on; hang on.
8. In a condition of being scheduled for or decided upon: There is a party on tonight.
adj.
1. Being in operation: The television is on.
2.
a. Engaged in a given function or activity, such as a vocal or dramatic role: You're on in five minutes!
b. Under or behaving as if under observation: A minister is always on.
3. Informal Functioning or performing at a high degree of competence or energy: The goalie is really on.
4.
a. Planned; intended: We have nothing much on for this weekend.
b. Happening; taking place: The parade is on.
5. Baseball Having reached base safely; on base: Two runners are on.
Idioms:
be on to Informal
To be aware of or have information about: You'll never deceive us again; we're on to you.
on and off
Intermittently.
on and on
Without stopping; continuously.
    
        
            
                                
            
        
    

[Middle English, from Old English an, on; see an- in Indo-European roots.]
Usage Note: Both on and onto can be used to indicate motion toward a position: The cat jumped on the table or The cat jumped onto the table. However, onto is more specific, indicating that the motion was initiated from an outside point. They wandered onto the battlefield means that they began their wandering at some point off the battlefield, while They wandered on the battlefield implies that the wandering began on the battlefield.
American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.

Regarding claim 2. 
The combination of Schönerwald and Rowley teaches all limitations of claim 1.
Furthermore, Schönerwald discloses two sides of the roller shutter (6, fig 1) are respectively embedded into guide rails (24 and 25, fig 1) and are slidably connected with the guide rails. 
Furthermore, Rowley teaches the two guide rails (32, fig 1) are fixedly connected with the canister (3, fig 1). 

Regarding claim 3. 
The combination of Schönerwald and Rowley teaches all limitations of claim 1.
Furthermore, Schönerwald discloses the width of the spiral orbit is the same as the thickness of the roller shutter (See fig 3). 


Regarding claim 4. 
The combination of Schönerwald and Rowley teaches all limitations of claim 1.
Furthermore, Schönerwald discloses the bolt (13, fig 3) is arranged in the center of the spiral orbit (See fig 3). 

Regarding claim 5. 
The combination of Schönerwald and Rowley teaches all limitations of claim 1.
Furthermore, Schönerwald discloses the left sides of the guide rails (24, fig 1) are fixedly connected with limiting plates (54 and 55, fig 1), and the left side of the roller shutter (6, fig 1) is in contact with the limiting plates. 

Regarding claim 6. 
The combination of Schönerwald and Rowley teaches all limitations of claim 1.
Furthermore, Schönerwald discloses a plurality of mounting holes (Holes for mounting shaft 33 and bolt 13) are formed in the front side of the containing disc (See fig 3). 

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schönerwald and Rowley as applied to claim 1 above, and further in view of US Pat. 9,957,749 – Frede.

Regarding claim 7. 
The combination of Schönerwald and Rowley teaches all limitations of claim 1.
The combination does not teach the top of the rear side of the inner cavity of the canister is fixedly connected with a first guide plate, and the first guide plate is located at the top of the containing disc. 
However, Frede teaches a first guide plate (See annotated fig 4 below), and the first guide plate is located at the top of the containing disc. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Schönerwald and Rowley with the first guide plate of Frede. One of ordinary skill in the art would have been motivated to make this modification in order to Ensure the smooth feeding of the roller shutter into the track. It would have further been obvious to fixedly connect the first guide plate to a top of the rear side of the inner cavity of the canister.
	


    PNG
    media_image3.png
    491
    715
    media_image3.png
    Greyscale


Regarding claim 8. 
The combination of Schönerwald and Rowley teaches all limitations of claim 1.
The combination does not teach the bottom of the left side of the canister is fixedly connected with a second guide plate, and the second guide plate is located at the bottom of the containing disc.
However, Frede teaches a second guide plate (See annotated fig 4 above), and the second guide plate is located at the bottom of the containing disc.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Schönerwald and Rowley with the second guide plate of Frede. One of ordinary skill in the art would have been motivated to make this modification in order to Ensure the smooth feeding of the roller shutter into the track. It would have further been obvious to fixedly connect the second guide plate to a bottom of the left side of the canister.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-8857497-B1 - Konrad; Walter M.
US-5460216-A - Hirao; Masato
US-20190084486-A1 - Harmelink; Christopher James

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./               Examiner, Art Unit 3634                                                                                                                                                                                         

/DANIEL P CAHN/               Supervisory Patent Examiner, Art Unit 3634